DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Regarding new claims 27-28, new claims 27-28 are withdrawn from further consideration as being dependent upon a withdrawn claim 11 from a non-elected species.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o) and failing to provide written description for the process of making in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71).  Correction of the following is required:
Claim 1 recites the limitation “forming openings passing through the uppermost insulating layer and the preliminary stacked structure”.
However, paragraph [0047] of the original specification merely states that “Referring to FIG. 6, a preliminary stacked structure MSa in which mold insulating layers 114 and preliminary sacrificial layers 121a are alternately stacked on a substrate 101 may be provided. A mold insulating layer 114 may be disposed on an uppermost portion of the preliminary stacked structure MSa furthest from the substrate 101.” And paragraph [0053] of the original specification merely states that “Referring to FIG. 7, channel holes CHH passing through the preliminary stacked structure MSa may be formed” and paragraph [0069] of the original specification merely states “Before the openings OP are formed, an insulating layer 125 may be disposed to cover uppermost portions of both a mold insulating layer 114 and channel pads, thereby preventing damage to the channel structures CHS caused by a subsequent process. The openings OP may be provided as a mask pattern layer is formed using a photolithography process, and an insulating layer 125, sacrificial layers 121, and mold insulating layers 114 are anisotropically etched. The openings OP may be repeatedly arranged at predetermined intervals in the X-direction, and may be provided to pass through the stacked structure MS to expose the substrate 101”.
Therefore, the specification fails to provide sufficient detailed description of how to form openings (OP) passing through the uppermost insulating layer (125) and the preliminary stacked structure (MSa) (FIG. 7). 
Claim 6 recites the limitation “wherein each of the mold insulating layers has a thickness increased in a direction away from the nearest channel hole of the channel holes”; claim 23 recites the limitation “wherein each of the sacrificial layers is thickest towards a nearest channel hole of the channel holes”; and claim 26 recites the limitation “wherein the third material layers have a thickness reduced in a direction away from a nearest channel hole of the channel holes”.
However, paragraph [0061] of the original specification merely states that “the sacrificial layers 121 formed using the volume expansion process may protrude further than a side surface of the mold insulating layers 114 toward the channel holes CHH. Due to the volume expansion process, the preliminary sacrificial layers 121a may expand not only vertically but also horizontally.” And paragraph [0062] of the original specification merely states that “the sacrificial layers 121 may have a thickness increased in a direction toward the channel holes CHH. The sacrificial layers 121 may have a thickness reduced in a direction away from the channel holes CHH.” 
Therefore, the specification fails to provide sufficient detailed description of how to form a sacrificial layer having one specific shape (Fig. 10) over other possible shape(s) (Fig. 9) using the same volume expansion process.     
There is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
If applicant feels this is in error, applicant is welcomed to contact the examiner on where in the written description that support can be found for the claimed limitation. 
Applicant is invited to submit an SEM image of their V-NAND stack showing the claimed shape to consider favorably.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 10, 23-26 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1.  Claim 1 recites the limitation “each of the channel structures include a data storage structure” in the fifth paragraph of the claim language.
There is no written support in the originally filed specifications for a data storage structure.
If applicant feels this is in error, applicant is welcomed to contact the examiner on where support in the originally filed specification that a data storage structure can be found.
Claims 2-4, 6, and 23-25 depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Regarding claim 1.  Claim 1 recites the limitation “forming openings passing through the uppermost insulating layer and the preliminary stacked structure” in the seventh paragraph of the claim language.
Applicant’s specification and figures show openings (OP) are formed in the stack structure (MS) which comprises sacrificial layers (121) and mold layers (114) in FIG. 15. 
Applicant’s specification does not disclose forming openings (OP) in the preliminary stack structure (MSa).
Furthermore, applicant does not disclose forming an insulating layer on top of the preliminary sacrificial layer.
There is no written support in the originally filed specifications for forming openings passing through the uppermost insulating layer (125) and the preliminary stacked structure (MSa).
If applicant feels this is in error, applicant is welcomed to contact the examiner on where support in the originally filed specification that a data storage structure can be found.

Regarding claim 1.  Claim 1 recites the limitation “forming side openings by removing the sacrificial layers expanded in volume” in the seventh paragraph of the claim language.
Applicant’s figures and specification shows [0060] FIGS. 9 and 10, the sacrificial layers 121 formed using the volume expansion process may protrude further than a side surface of the mold insulating layers 114 toward the channel holes CHH. Due to the volume expansion process, the preliminary sacrificial layers 121a may expand not only vertically but also horizontally.
The claim language require that the sacrificial layers (121) are expanded, however, applicant’s original specification only states that the preliminary sacrificial layers (121a) are expanded [0061].
There is no written support in the originally filed specifications for forming side openings by removing the sacrificial layers expanded in volume.
If applicant feels this is in error, applicant is welcomed to contact the examiner on where support in the originally filed specification that a data storage structure can be found.
 
Regarding claim 6. Claim 6 recites the limitation “wherein each of the mold insulating layers has a thickness increased in a direction away from the nearest channel hole of the channel holes”. Applicant relied upon a feature that is only drawn in the figure but is not described in the specification.  As stated above, the specification fails to provide sufficient detailed description of how to form a sacrificial layer having one specific shape (Fig. 10) over other possible shape(s) (Fig. 9) using the same volume expansion process. Further noting that the figure(s) is/are not to scale, thus Applicant cannot solely rely on feature(s) in the figure(s) that is not up to scale as basis for supporting the claimed feature and cannot rely upon a figure that is not up to scale to distinguish from the prior art that using the same method for forming the claimed layer.      
There is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
If applicant feels this is in error, applicant is welcomed to contact the examiner on where in the written description that support can be found for the claimed limitation. 
Applicant is invited to submit an SEM image of their V-NAND stack showing the claimed shape to consider favorably.
Appropriate correction is required.

Regarding claim 23. Claim 23 recites the limitation “wherein each of the sacrificial layers is thickest towards a nearest channel hole of the channel holes”. Applicant relied upon a feature that is only drawn in the figure but is not described in the specification.  As stated above, the specification fails to provide sufficient detailed description of how to form a sacrificial layer having one specific shape (Fig. 10) over other possible shape(s) (Fig. 9) using the same volume expansion process. Further noting that the figure(s) is/are not to scale, thus Applicant cannot solely rely on feature(s) in the figure(s) that is not up to scale as basis for supporting the claimed feature and cannot rely upon a figure that is not up to scale to distinguish from the prior art that using the same method for forming the claimed layer.      
There is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971). 
If applicant feels this is in error, applicant is welcomed to contact the examiner on where in the written description that support can be found for the claimed limitation. 
Applicant is invited to submit an SEM image of their V-NAND stack showing the claimed shape to consider favorably.
  
Regarding claim 26. Claim 26 recites the limitation “wherein the third material layers have a thickness reduced in a direction away from a nearest channel hole of the channel holes”. Applicant relied upon a feature that is only drawn in the figure but is not described in the specification.  As stated above, the specification fails to provide sufficient detailed description of how to form a sacrificial layer having one specific shape (Fig. 10) over other possible shape(s) (Fig. 9) using the same volume expansion process. Further noting that the figure(s) is/are not to scale, thus Applicant cannot solely rely on feature(s) in the figure(s) that is not up to scale as basis for supporting the claimed feature and cannot rely upon a figure that is not up to scale to distinguish from the prior art that using the same method for forming the claimed layer.      
There is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971). 
If applicant feels this is in error, applicant is welcomed to contact the examiner on where in the written description that support can be found for the claimed limitation. 
Applicant is invited to submit an SEM image of their V-NAND stack showing the claimed shape to consider favorably.

Regarding claims 10, 26, 29.  Claim 10 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “replacing  first material layers into third material layers having a greater thickness than a thickness of the corresponding preliminary sacrificial layers by expanding a  volume of each of the first material layers using the channel holes”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Applicant’s figures and specification shows [0057] FIGS. 6-7 The preliminary sacrificial layers 121a from prior FIGS. 6 and 7 may be converted into the sacrificial layers 121 using a volume expansion process through the channel holes CHH.
The claim language requires replacing the third material layers (121a) with gate electrodes (131) having a greater thickness than a thickness of the corresponding first material layers (121a), however, applicant’s original specification only states [0057] the preliminary sacrificial layers 121a converted into the sacrificial layers 121 using a volume expansion process through the channel holes CHH [0068] Referring to FIG. 15, openings OP passing through the stacked structure MS may be formed. [0070] Referring to FIG. 16, the portions of the sacrificial layers 121 adjacent to the channel structures CHS may be removed through the openings OP. [0071] The sacrificial layers 121 may be removed with respect to the mold insulating layers 114 using, for example, wet etching [0071], [0072] Referring to FIG. 17, gate electrodes 131 may be provided in a region from which the sacrificial layers 121 are removed..   
There is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971). 
If applicant feels this is in error, applicant is welcomed to contact the examiner on where in the written description that support can be found for the claimed limitation. 
Claims 26 and 29 rejected for dependence upon a 112(a) rejected instance claim.

Regarding claims 10, 26, 29.  Claim 10 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “forming openings in the first and third material layers, and replacing the third material layers with gate electrodes through the opening”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Applicant’s figures and specification shows [0068]-[0072] FIGS. 15, 16,  and 17, Referring to FIG. 15, openings OP passing through the stacked structure MS may be formed, [0069] Before the openings OP are formed, an insulating layer 125 may be disposed to cover uppermost portions of both a mold insulating layer 114 and channel pads, thereby preventing damage to the channel structures CHS caused by a subsequent process. The openings OP may be provided as a mask pattern layer is formed using a photolithography process, and an insulating layer 125, sacrificial layers 121, and mold insulating layers 114 are anisotropically etched. [0070] Referring to FIG. 16, the portions of the sacrificial layers 121 adjacent to the channel structures CHS may be removed through the openings OP. [0071] The sacrificial layers 121 may be removed with respect to the mold insulating layers 114 using, for example, wet etching. Thus, a plurality of side openings LP may be formed between the mold insulating layers 114 [0072] Referring to FIG. 17, gate electrodes 131 may be provided in a region from which the sacrificial layers 121 are removed.
The claim language requires that replacing the third material layers (121) with gate electrodes (131), however, applicant’s original specification only states that the sacrificial layers (121) are replaced by gate electrodes (131) through opening (OP) [0072].   
There is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971). 
If applicant feels this is in error, applicant is welcomed to contact the examiner on where in the written description that support can be found for the claimed limitation. 
Claims 26 and 29 rejected for dependence upon a 112(a) rejected instance claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 10, 23-26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Regarding claim 1.  Claim 1 recites the limitation “the sacrificial layers expanded in volume” in the seventh paragraph of the claim language. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4, 6, and 23-25 are rejected for dependence upon a 112(b) claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Regarding claim 1.  Claim 1 recites the limitation "the uppermost insulating layer" in seventh paragraph of the claim language.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4, 6, and 23-25 are rejected for dependence upon a 112(b) claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Regarding claim 1.  Claim 1 recites the limitation “forming openings passing through the uppermost insulating layer and the preliminary stacked structure” in the seventh paragraph of the claim language.
Applicant’s specification and figures show openings (OP) are formed in the stack structure (MS) which comprises sacrificial layers (121) and mold layers (114) in FIG. 15. 
Applicant’s preliminary stack structures encompasses preliminary sacrificial layers and mold layers.  Applicant’s does not disclose in making openings in the preliminary stack structure.
It is unclear to the examiner as to what applicant is attempting to claim with this claim limitation.   

Regarding claim 6. Claim 6 recites the limitation “wherein each of the mold insulating layers has a thickness increased in a direction away from the nearest channel hole of the channel holes”. Applicant relied upon a feature that is only drawn in the figure but is not described in the specification.  As stated above, the specification fails to provide sufficient detailed description of how to form a sacrificial layer having one specific shape (Fig. 10) over other possible shape(s) (Fig. 9) using the same volume expansion process. Thus, it is unclear how Applicant forms “each of the mold insulating layers has a thickness increased in a direction away from the nearest channel hole of the channel holes” as claimed. Accordingly, the claim 6 was held indefinite.
For the purpose of examination, claiming the shape the reference does not patentably distinguish from the prior art that teaches the same process. Thus, the above limitation “wherein each of the mold insulating layers has a thickness increased in a direction away from the nearest channel hole of the channel holes” of claim 6 will meet if the sacrificial layers formed by the volume expansion process.

Regarding claim 10.  Claim 10 recites the limitation “replacing the third material layers with gate electrodes having a greater thickness than a thickness of the corresponding first material layers” 
It is unclear to the examiner as to how the gate electrodes having a greater thickness than a thickness of the corresponding first material layers.  It’s unclear to the examiner how applicant is creating with gate electrodes having a greater thickness than a thickness of the corresponding first material layers.  It is unclear to the examiner if greater thickness is created through the channel holes or a different hole such as the opening with a volume expansion process as discussed in the 112(a) rejection above.
Claims 26 and 29 are rejected for dependence upon a 112(b) rejection claim.

Regarding claim 10.  Claim 10 recites the limitation “replacing the third material layers with gate electrodes having a greater thickness than a thickness of the corresponding first material layers” 
It is unclear to the examiner as to how applicant replaces the third material layers with gate electrodes.  It’s unclear to the examiner if applicant is attempting to replace the third material layers with gate electrodes through the channel holes or a different hole such as the opening as discussed in the 112(a) rejection above.
Claims 26 and 29 are rejected for dependence upon a 112(b) rejection claim.
Regarding claim 23.  Claim 23 recites the limitation “wherein each of the sacrificial layers is thickest towards a nearest channel hole of the channel holes” The claim language is so confusing, overly complicated and unable to understand what Applicant is attempting to claim without reading Applicant’s remark. As best understood from Applicant’s remark, Applicant attempted to claim a shape of the outer region of the sacrificial layer drawn in Fig. 10. However, Fig. 10 is not up to scale and from the disclosures of paragraph [0061] and [0062], it appears that the volume expansion process can yield sacrificial layers having a shape either as drawn in Fig. 9 or as drawn in Fig. 10. In other words, the "volume expansion process" makes both shapes, at least according to applicant's specification.  However, the specification fails to provide sufficient detailed description of how to form a sacrificial layer having one specific shape (Fig. 10) over other possible shape(s) (Fig. 9) using the same volume expansion process. Thus, it is unclear how Applicant forms “wherein each of the sacrificial layers is thickest towards a nearest channel hole of the channel holes” as claimed. Accordingly, the claim 23 was held indefinite.
For the purpose of examination, claiming the shape the reference does not patentably distinguish from the prior art that teaches the same process. Thus, the above limitation “wherein each of the sacrificial layers is thickest towards a nearest channel hole of the channel holes” of claim 23 will meet if the sacrificial layers formed by the volume expansion process.
 
Regarding claim 26.  Claim 26 recites the limitation “wherein the third material layers have a thickness reduced in a direction away from a nearest channel hole of the channel holes”. The claim language is so confusing, overly complicated and unable to understand what Applicant is attempting to claim without reading Applicant’s remark. As best understood from Applicant’s remark, Applicant attempted to claim a shape of the inner region of the sacrificial layer drawn in Fig. 10. However, Fig. 10 is not up to scale and from the disclosures of paragraph [0061] and [0062], it appears that the volume expansion process can yield sacrificial layers having a shape either as drawn in Fig. 9 or as drawn in Fig. 10. In other words, the "volume expansion process" makes both shapes, at least according to applicant's specification.  However, the specification fails to provide sufficient detailed description of how to form a sacrificial layer having one specific shape (Fig. 10) over other possible shape(s) (Fig. 9) using the same volume expansion process. Thus, it is unclear how Applicant forms “wherein the third material layers have a thickness reduced in a direction away from a nearest channel hole of the channel holes” as claimed. Accordingly, the claim 26 was held indefinite.
For the purpose of examination, claiming the shape the reference does not patentably distinguish from the prior art that teaches the same process. Thus, the above limitation “wherein the third material layers have a thickness reduced in a direction away from a nearest channel hole of the channel holes” of claim 26 will meet if the third material layers formed by the volume expansion process.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
Appropriate correction is required.
   
Response to Arguments
Applicant's arguments filed Mar 03, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1-4, 6, 10, 23-26 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim et al (U.S. 2018/0076214) discloses replacing sacrificial layers with gate electrodes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822